Case: 15-15212   Date Filed: 07/01/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15212
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 6:14-cv-02011-AKK



TINA WHITTEN DAMONE,

                                                           Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (July 1, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-15212      Date Filed: 07/01/2016   Page: 2 of 5


      Tina Damone appeals the denial of her application for supplemental security

income and disability insurance benefits. See 42 U.S.C. §§ 405(g), 1383(c)(3).

Damone argues that the administrative law judge erred by failing to consider her

combination of impairments, discrediting her subjective complaints of pain, and

discounting the opinion of her treating physician, Dr. Derrick Bowling. We affirm.

      The administrative law judge considered the combination of Damone’s

impairments in determining whether she was disabled. In his decision, the

administrative law judge stated that Damone had four severe impairments: “first

right toe arthritis status post reconstructive surgery, lumbar degenerative disk

disease, affective disorder and personality disorder.” But the administrative law

judge found that Damone’s combination of impairments did not “meet[] or

medically equal[] the severity of one of the [listed] impairments.” See Jones v.

Dep’t of Health and Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991). The

administrative law judge explained how Damone’s toe injury did “not meet the

criteria . . . dealing with major dysfunction of a joint”; how her disk disease did not

satisfy the criteria to qualify as a “disorder[] of the spine”; how her “mental

impairments, considered singly and in combination, [did] not meet or medically

equal” a listed impairment; and how her daily activities revealed that her

impairments were not disabling.




                                           2
              Case: 15-15212     Date Filed: 07/01/2016   Page: 3 of 5


      The administrative law judge was entitled to discredit Damone’s testimony

about the limiting effects of her pain and her impairments. Damone testified that

she could sit, stand, and walk between 15 and 30 minutes, she had to lay down for

2 to 3 hours between 8:00 a.m. and 5:00 p.m., she could not perform a chore for

more than 30 minutes, her medications caused her to be drowsy, she had poor

balance that caused her to fall frequently, and she had difficulty concentrating for

more than 30 minutes. Even though Damone’s “medically determinable

impairments could reasonably be expected to cause [her] alleged symptoms,”

substantial evidence supported the finding of the administrative law judge that

Damone’s “statements concerning the intensity, persistence and limiting effects of

[her] symptoms” and her “allegations of pain and functional restrictions [were]

disproportionate to the objective medical evidence” and to her “descri[ption] . . .

[of] normal daily activities.” See Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th

Cir. 2002). Medical notes from orthopedic physicians Dr. Gary Russell and Dr.

John Featheringill reflected that Damone refused to stop smoking to allow her toe

to heal. And Dr. Bowling’s treatment notes reflected that Damone had “good

tolerance of her usual medication” and that, “except for exacerbations, [her] pain

[was] generally controlled with medications.” Despite Damone’s complaint of

“disabling back pain,” she told Dr. Bowling that she had helped move a tree off her

parents’ car. Damone also stated in a function report and during her testimony that


                                          3
              Case: 15-15212    Date Filed: 07/01/2016   Page: 4 of 5


she cleaned her house, washed dishes, made her bed, cooked and tended to her

personal hygiene, swam, participated in arts and crafts, went shopping, cared for

and walked her dog to her parents’ home, worked in her parents’ yard, drove a car,

and managed her finances. Although Dr. Bowling increased the dosages of and

changed Damone’s medications, he did so usually to alleviate her self-inflicted

injuries caused, for example, by moving heavy items or spraining her foot. The

administrative law judge provided “explicit and adequate reasons” to discredit

Damone’s testimony. See id.

      Substantial evidence supports the administrative law judge’s decision to

discount Dr. Bowling’s opinion that Damone was totally disabled as of May 2011.

As the administrative law judge stated, Dr. Bowling’s opinion was “inconsistent

with other medical evidence, his own records, and particularly with the objective

diagnostic imaging.” See Edwards v. Sullivan, 937 F.2d 580, 583 (11th Cir. 1991).

Dr. Bowling’s opinion that Damone had debilitating pain from her lumber spine

was inconsistent with magnetic resonance imaging tests in 2008 and 2009 that

showed “mild” disc disease and bulges, with the doctor’s sworn statement that

Damone’s pain was exceptional based on the test results, and with his treatment

notes that Damone’s back pain was controlled with medication. Dr. Bowling

reported that Damone suffered from chronic pain in her right foot, but Dr.

Featheringill reported in March 2011 that Damone’s foot injury did not affect her


                                         4
              Case: 15-15212     Date Filed: 07/01/2016   Page: 5 of 5


stance or stability. Dr. Bowling also recorded that Damone’s foot pain was

alleviated with medication and that her functioning had improved. Dr. Bowling’s

portrayal of Damone’s fibromyalgia as incapacitating was inconsistent with his

treatment notes that her condition was stable except for a brief period in early 2010

and with Dr. Jose Ruiz’s report that Damone was malingering during a physical

residual function assessment. And the medical records did not reflect that

Damone’s mental impairments were debilitating. Dr. Bowling recorded in his

treatment notes that Damone’s depression and attention deficit hyperactivity

disorder were controlled with medication. Dr. Michael Holt, the only physician to

conduct a comprehensive mental evaluation, and Dr. Robert Estock, a psychiatrist

who performed a mental residual functional capacity assessment, reported that

Damone had a moderate limitation to understand, remember, and carry out

instructions and to respond to supervision, coworkers, and pressure, and that she

had a mild impairment in her ability to deal with interpersonal conflict and stress.

The administrative law judge had good cause to discount Dr. Bowling’s opinion

that Damone was unable to work. See Lewis v. Callahan, 125 F.3d 1436, 1440

(11th Cir. 1997).

      We AFFIRM the denial of Damone’s application for benefits.




                                          5